          Case 8:16-cr-00601-TDC Document 69 Filed 10/08/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

                 v.

 IESHA NICOLE ARMSTRONG,                                     Criminal Action No. TDC-16-0601

         Defendant.



                                   MEMORANDUM ORDER

       On August 10, 2020, this Court denied Defendant Iesha Nicole Armstrong’s Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“the First Motion”). On

September 2, 2020, Armstrong filed another Motion for Reduction of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (“the Second Motion”), which the Court construes as a Motion for

Reconsideration of the Court’s ruling on the First Motion. ECF No. 64. In the Second Motion,

Armstrong again seeks release from her 168-month total sentence for bank robbery, in violation

of 18 U.S.C. §§ 2113(a) and (d), and using, carrying, and brandishing a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c), under the statutory provision

commonly referred to as the “compassionate release” provision because of the COVID-19

pandemic, its impact at the prison at which she is incarcerated, and her personal medical

conditions.

       Where the Second Motion was filed only three weeks after the Court’s ruling on the First

Motion, the Court finds no reason to revisit its prior analysis except to the extent that circumstances

have changed since the ruling on the First Motion.           Accordingly, the Court relies on and

incorporates into this Memorandum Order the factual background and legal analysis set forth in

its Memorandum Order on the First Motion. ECF No. 62. In particular, the Court adopts and
          Case 8:16-cr-00601-TDC Document 69 Filed 10/08/20 Page 2 of 3



relies on its prior analysis of Armstrong’s general medical conditions; the conditions at her prison,

FMC-Carswell; and the 18 U.S.C. § 3553(a) factors, as Armstrong has offered no persuasive basis

for the Court to revise its conclusions on those issues.

       The Court therefore focuses on the changed circumstances identified by Armstrong in the

Second Motion. Although Armstrong provides additional details about adverse conditions at

FMC-Carswell, including recent deaths from COVID-19, the impact of COVID-19 at that prison

has not changed significantly since that time and may have improved. As of August 8, 2020, there

were 31 positive cases of COVID-19 among inmates, and four such cases among staff, at FMC-

Carswell. First Mot. Mem. Order at 3, ECF No. 62. Since the beginning of the pandemic, 513

inmates and staff members at FMC-Carswell had contracted COVID-19 and recovered, and four

inmates had died. Id. Presently, there are only two active cases among inmates and three active

cases among staff, while there have been a total of 523 inmates and staff who had COVID-19 and

recovered, and six inmates who have died.             COVID-19: Coronavirus, Bureau of Prisons,

https://www.bop.gov/coronavirus/index.jsp (last visited Oct. 8, 2020). Where the Court already

considered the significant presence of COVID-19 at FMC-Carswell in its earlier ruling, the present

conditions at FMC-Carswell do not provide a basis to alter that determination.

       The other changed circumstance is the fact that Armstrong tested positive for COVID-19

on or about July 15, 2020, after the filing of the First Motion, and had “extreme fatigue, dry cough,

severe headaches, and shortness of breath.” Second Mot. at 5, ECF No. 64. Although it is very

unfortunate that Armstrong has had to endure COVID-19, its impact has not been as significant as

it could have been, given her medical conditions. In light of the limited impact of Armstrong’s

apparent exposure, the new information provided by Armstrong does not provide a basis to alter

the Court’s prior conclusion.



                                                  2
          Case 8:16-cr-00601-TDC Document 69 Filed 10/08/20 Page 3 of 3



       In resolving the First Motion, the Court recognized Armstrong’s high-risk medical

conditions and the significant presence of COVID-19 at FMC-Carswell, but it concluded that

release at this time would be inconsistent with the factors in 18 U.S.C. § 3553(a), including the

serious and violent nature of the offenses of conviction and Armstrong’s prior criminal history

including other violent crimes. None of the information offered in the Second Motion provides a

basis to alter that conclusion.

                                        CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Armstrong’s Second Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 64, is DENIED.




Date: October 8, 2020                               /s/ Theodore D. Chuang
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                               3
